331 S.W.3d 720 (2011)
STATE of Missouri, Respondent,
v.
Arthur MONK, Appellant.
No. WD 72130.
Missouri Court of Appeals, Western District.
February 22, 2011.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang and Daniel N. McPherson, Jefferson City, MO, for respondent.
Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Arthur Monk appeals from the trial court's judgment convicting him of robbery in the second degree after a bench trial. Monk contends that the trial court plainly erred in allowing Monk to represent himself because his waiver of counsel was not voluntary, unequivocal, knowing, and intelligent. In particular, Monk asserts that the trial court failed to determine whether Monk understood the nature of the charges asserted against him and his potential defenses. We affirm. Rule 30.25(b).